Case 3:19-cr-01850-AJB Document 55 Filed 05/11/20 PageID.124 Page 1 of 1



1    R. DEKE FALLS
     California State Bar No. 289490
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Deke_Falls@fd.org
5
     Attorneys for John Timothy Earnest
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                CASE NO.: 19CR1850-AJB
11                     Plaintiff,             Hon. Anthony J. Battaglia
12         v.
                                              DEFENSE COUNSEL’S MOTION TO
13   JOHN TIMOTHY EARNEST,                    WITHDRAW FROM FURTHER
                                              REPRESENTATION
14                      Defendant.
15
16         The undersigned counsel moves to withdraw from further representation of
17   Mr. Earnest. Mr. Earnest currently has two learned counsel, Kathryn Nester and
18   Patrick Burke, as well as two other attorneys, Ellis M. Johnston and Kimberly
19   Trimble, on his defense team. Therefore, the defense team agrees that it is
20   unnecessary at this time for undersigned counsel to continue on this case. Mr.
21   Earnest is aware of this motion and consents to counsel’s withdrawal.
22                                        Respectfully submitted,
23
24   Dated: May 11, 2020                  s/ R. Deke Falls
                                          Federal Defenders of San Diego, Inc.
25                                        Attorneys for John Timothy Earnest
26                                        Email: Deke_Falls@fd.org
27
28
